Citation Nr: 1731193	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  07-31 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for exostosis, right heel.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1978 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

In June 2017, by correspondence from the Veteran, and in subsequent July 2017 correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for entitlement to an initial compensable evaluation for exostosis, right heel.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of an initial compensable evaluation for exostosis, right heel have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  

In the present case, in communications dated in June 2017 and July 2017, the Veteran has withdrawn the issue on appeal of an initial compensable evaluation for exostosis, right heel and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of an initial compensable evaluation for exostosis, right heel is dismissed.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


